 1 ANDREW D. HEROLD, ESQ.
   Nevada Bar No. 7378
 2 JOSHUA A. ZLOTLOW, ESQ.
   Nevada Bar No. NV 11333
 3
   HEROLD & SAGER
 4 3960 Howard Hughes Parkway, Suite 500
   Las Vegas, NV 89169
 5 Telephone: (702) 990-3624
   Facsimile: (702) 990-3835
 6 aherold@heroldsagerlaw.com

 7 jzlotlow@heroldsagerlaw.com

 8 Attorneys for Defendant LEXINGTON INSURANCE COMPANY and
   Third Party Defendant NEW HAMPSHIRE INSURANCE COMPANY
 9

10                              UNITED STATES DISTRICT COURT
11                                  DISTRICT OF NEVADA
12 CENTEX HOMES, a Nevada general             CASE NO.       2:17-CV-02407-JAD-VCF
   partnership,
13
                  Plaintiffs,                 STIPULATION AND ORDER
14                                            EXTENDING TIME TO FILE A
           vs.                                RESPONSE TO PLAINTIFF’S MOTION
15                                            TO COMPEL DISCOVERY RESPONSES
16 ST. PAUL FIRE AND MARINE                   FIRST REQUEST
   INSURANCE COMPANY, a Connecticut
17 corporation; EVEREST NATIONAL
   INSURANCE COMPANY, a Delaware
18 corporation; INTERSTATE FIRE &
   CASUALTY COMPANY, an Illinois
19 corporation; LEXINGTON INSURANCE
   COMPANY, a Delaware corporation;
20
   FEDERAL INSURANCE COMPANY, an
21 Indiana corporation,

22                Defendants.

23 ST. PAUL FIRE AND MARINE
   INSURANCE COMPANY,
24
               Third Party Plaintiff,
25
         vs.
26

27 UNDERWRITERS AT LLOYDS LONDON;
   PROBUILDERS SPECIALTY INSURANCE
28 COMPANY, RRG; NEW HAMPSHIRE
                                              1
     STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO COMPEL     2:17-CV-02407-JAD-VCF
 1 INSURANCE COMPANY; FIRST
   SPECIALTY INSURANCE COMPANY;
 2 ARCH SPECIALTY INSURANCE
   COMPANY; IRONSHORE SPECIALTY
 3 INSURANCE COMPANY; ROCKHILL
   INSURANCE COMPANY; and FIREMAN’S
 4
   FUND INSURANCE COMPANY,
 5
              Third Party Defendants.
 6

 7          Plaintiff CENTEX HOMES (“Centex”) and Defendant LEXINGTON INSURANCE
 8 COMPANY (“Lexington”) hereby submit the following Stipulation Extending Time to File a

 9 Response to Centex’s Motion to Compel Discovery Responses in the above-captioned action.

10          WHEREAS, Centex filed a Motion to Compel Discovery Responses against Lexington on
11 January 23, 2019 (EFC No. 138);

12          WHEREAS, the response to the above-referenced motion is presently due on February 6,
13 2019;

14          WHEREAS, Lexington is in the process of changing counsel in this action and it is expected
15 that the substitution shall soon be filed with this Court;

16          WHEREAS, the response to Centex’s Motion to Compel Discovery Responses will be
17 prepared by Lexington’s new counsel who is still in the process of taking over the handling of this

18 case;

19          WHEREAS, Centex and Lexington have agreed to extend the time for Lexington to respond
20 to Centex’s Motion to Compel Discovery Responses to February 25, 2019.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                              2
     STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO COMPEL                 2:17-CV-02407-JAD-VCF
 1         NOW, THEREFORE, Centex and Lexington, by and through their respective counsel,

 2 hereby stipulate to allow for an extension of time for Lexington to Respond to Centex’s Motion to

 3 Compel Discovery Responses until February 25, 2019.

 4

 5 DATED: February 5, 2019                        PAYNE & FEARS LLP

 6                                          By:      /s/ Sarah J. Odia
                                                  SCOTT S. THOMAS, ESQ.
 7
                                                  sst@paynefears.com
 8                                                SARAH J. ODIA, ESQ.
                                                  sjo@paynefears.com
 9                                                Attorneys for Plaintiff CENTEX HOMES
10 DATED: February_5, 2019                        HEROLD & SAGER
11                                          By:      /s/ Joshua A. Zlotlow
12                                                ANDREW D. HEROLD, ESQ.
                                                  aherold@heroldsagerlaw.com
13                                                JOSHUA A. ZLOTLOW, ESQ.
                                                  jzlotlow@heroldsagerlaw.com
14                                                Attorneys for Defendant LEXINGTON
                                                  INSURANCE COMPANY and Third-Party
15                                                Defendant NEW HAMPSHIRE INSURANCE
16                                                COMPANY

17         IT IS SO ORDERED:
18
           2-6-2019
19 DATED: _____________________

20
                                                  Cam Ferenbach
21                                                United States Magistrate Judge

22

23

24

25

26

27

28
                                              3
     STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO COMPEL                2:17-CV-02407-JAD-VCF
